                            IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                      EASTERN DIVISION
                                        4: 18-CR-54-FL-1

 UNITED STATES OF AMERICA,                         )
                                                   )
                   v.                              )                      ORDER
                                                   )
 TERRANCE DENON MILLER,                            )
                                                   )
                   Defendant.                      )


        This case comes before the court on defendant's motion to suppress.           D.E. 31. The

government has filed a response in opposition. D.E. 32.           The motion was referred to the

undersigned magistrate judge for a memorandum and recommendation pursuant to 28 U.S.C. §

636(b)(l)(B). See 4th Public D.E. dated 4 June 2019.

        The court will hold a hearing on defendant' s motion on Wednesday, 26 June 2019, at 2:00

p.m. in the Sixth Floor Courtroom in the Terry Sanford Federal Building, 310 New Bern Avenue,

Raleigh, North Carolina. Counsel for the parties are directed to attend. The United States Marshal

is DIRECTED to produce defendant for the hearing.

       No later than Monday, 24 June 2019, counsel for each side shall file a list of witnesses

counsel expects to call at the hearing and an estimate of the time required for the direct examination

of each witness.

       Counsel shall also provide to the court, no later than Monday, 24 June 2019, two notebooks,

each containing copies of all the exhibits such counsel expects to offer at the hearing. This request

is in addition to submission of the originals at the hearing.
SO ORDERED, this 6th day of June 2019.




                                         )~
                                         United States Magistrate Judge




                                    2
